Citation Nr: 0613971	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-42 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for an ankle disability.


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1998 to 
January 2001. 

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In that decision the RO granted an increased rating of 
20 percent for post traumatic residual changes, distal 
fibula, left ankle, effective April 30, 2004.
 

FINDINGS OF FACT

The veteran's disability is characterized by marked 
limitation of motion of the left ankle, but not by ankylosis 
of any kind.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for an 
ankle disability are not met. 38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.71A, Diagnostic Code 5270, 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her ankle causes her constant pain 
and that there is, in fact, ankylosis of her ankle, which 
should entitle her to a rating of 30 percent.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40. The 
diagnostic codes pertaining to limitation of motion do not 
forbid consideration of a higher rating based on pain, but 
pain alone cannot substantiate a rating above the highest 
rating available for any given ailment. See DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different plants. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; and (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45.

A disability rating of 20 percent is granted for marked 
limitation of motion of the ankle. 38 C.F.R. § 4.71A, 
Diagnostic Code 5271. This is the highest rating available 
for limitation of motion. If ankylosis of the ankle is shown 
in plantar flexion at more than 40°, or in dorsiflexion at 
more than 10° or with abduction, adduction, inversion or 
eversion deformity, a rating of 40 percent is assigned; if in 
plantar flexion between 30° and 40°, or in dorsiflexion 
between 0° and 10°, a rating of 30 percent is assigned; if in 
plantar flexion less than 30°, a rating of 20 percent is 
assigned.

Because the veteran has already been granted the highest 
available rating for limitation of motion of the ankle, she 
cannot be granted a higher rating based on pain. Therefore, 
the factual issue in this case is whether the evidence shows 
ankylosis of the ankle. Only then could a higher rating be 
granted.

Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint." Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting STEDMAN'S MEDICAL DICTIONARY 87 (25th ed. 1990)); 
see also 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003) 
("Ankylosis is immobility and consolidation of a joint due 
to disease, injury, or surgical procedure."). An ankle joint 
must be fixed to at least 30 degrees away from its natural 
position in plantar flexion (toes pointing down) or up to 10 
degrees away in dorsiflexion (toes pointing up) to justify a 
rating of 30 percent.  The rating code provides a clear 
statement of what is required to meet the 30 percent rating; 
ankylosis is basic to the application of this rating code.  

The evidence in favor of a diagnosis of ankylosis consists of 
a September 2004 VA compensation examination for joints. In 
the course of a comprehensive examination, clearly designed 
to meet the requirements of DeLuca, supra, the examiner noted 
that "ankylosis is stable yet painful." The veteran showed 
30 percent flexibility in her left ankle. It is not clear 
what the examiner meant by "ankylosis" in this case, but 
there is no evidence that the veteran's ankle was fixed in 
any unnatural position at that time.

The evidence against a diagnosis of ankylosis consists of two 
other VA compensation examinations. In an examination of 
February 2002, a VA physician diagnosed post-traumatic 
residual changes, distal fibula, left ankle, mild, and 
anterior talofibular ligament tear, left ankle, without 
instability, moderate. The examiner made no mention of 
ankylosis. That examination was, however, clearly inadequate 
under the requirements of 38 C.F.R. §§ 4.40, 4.45 and DeLuca. 
Furthermore, the examiner's silence on the question of 
ankylosis is not sufficient to constitute a finding on that 
issue. See, e.g., Hampton v. Gober, 10 Vet. App. 481, 483 
(1997) (holding examination inadequate where examiner did not 
make express finding as to the veteran's alleged left knee 
disorder). Overall, the February 2002 examination results are 
less probative than those of the other, proper examinations 
done in this case.

In a more comprehensive VA examination of April 2005, the 
examiner twice stated that there was "no evidence of bony 
ankylosis of the left ankle." That examination was adequate 
under DeLuca, as shown by its ample discussion of the 
veteran's functional losses in daily life. That is also the 
most recent examination, which further adds to its probative 
value. There is, as in the other examinations, no evidence 
that the veteran's ankle is fixed in an unnatural position. 
This is strong evidence against a diagnosis of ankylosis of 
the left ankle.

Overall, the evidence shows that the veteran has marked 
limitation of motion in her left ankle, but not ankylosis of 
any kind or degree. The record shows no medical evidence of 
malunion of the os calcis or astragalus (Diagnostic Code 
5273), of astragalectomy (Diagnostic Code 5274), nor 
ankylosis of the subastragalar or tarsal joint (Diagnostic 
Code 5272).  Therefore, the appropriate rating, under 
Diagnostic Code 5271, is 20 percent.

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing her claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In August 
2004, prior to the rating decision on appeal, the veteran was 
provided with correspondence which informed her of (1) the 
evidence needed to support her claim; (2) what actions she 
needed to undertake; (3) how VA would assist her in 
developing her claim; and (4) the need to submit any 
pertinent evidence in her possession. VA's duty to notify was 
thus fulfilled in this case. While this notice does not 
provide any information concerning the effective date that 
could be assigned should a rating increase be awarded, 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 3, 
2006), because the preponderance of the evidence is against 
the veteran's claim for a rating increase for diabetes, the 
veteran is not prejudiced by the failure to provide her that 
further information.

As to the duty to assist, VA has provided multiple 
compensation examinations and retrieved the veteran's service 
medical records. The veteran has not pointed to any other 
evidence that could support her claim. No further development 
is necessary or appropriate at this time, and VA has thus 
fulfilled its duty to assist the veteran in developing her 
claim.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for an ankle disability is DENIED.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


